Letton, J.
Action for damages caused by the damming of a natural drainage way and the consequent hacking of water over a field of oats belonging to plaintiff. The defense is that the rain- was unprecedented and amounted to an act of God which defendant was not required to anticipate. The evidence is somewhat conflicting, but the preponderance is with the plaintiff.
Complaint is made of one of the instructions, but there is nothing contained in it that is prejudicial to defendant. The damages are not excessive. The judgment of the district court is
Affirmed.
Sedgwick, J., not sitting.